Title: To Thomas Jefferson from David Campbell, 1 July 1803
From: Campbell, David
To: Jefferson, Thomas


          
            Dear Sir,
            Campbella July 1st. 1803—
          
          Several reciprocal injuries done by individuals of the Cherokee Nation, and some of the Citizens of this State to each other, convince me that it is absolutely necessary to continue the millitary posts at South West Point and Tellico; that they may aid the Civil Authority to compel the parties to abstain from all offence, from all abuse, from all injury, and from every thing that may be of prejudice to each other.
          This Millitary aid, I think necessary, because your experience, as well as mine, has sufficiently demonstrated to us, that it is impossible for the best regulated Government, or for the most vigilant chief Magistrate, such Sir, as I really know you to be, to model all the Actions of the Citizens, and to confine them to the strict rules of Law.
          In civilized States, the mode to bring offenders against the Law of Nations to punishment, is pretty well systematized. Letters Rogatory, is an admirable institution amongst neighbouring States: But this regulation will not answer the Indian Tribes.
          I like the stipulation in the fourth Article in addition to the Treaty of Holston, which authorises the deduction of fifty Dollars, from the Annuity of five thousand Dollars, for every horse which shall be stollen from the white Inhabitants by any Cherokee Indians, and not returned within three months.
          May not this mode of redress, by implication, and fair Deduction be applyed, for any other stolen property?
          I am lead to make those remarks, on account of a robery being committed, a few Days since, on one of the Citizens of the State of Tennessee, by an Indian as appeared to me by proof. The fellow was brought in Custody, to me. On Deliberation, I concluded there were but two legal modes of procuring redress. The one by the forms and rules of the Civil and Statute Laws.
          The other agreeable to the Law of Nations and existing Treaties. I preferred the latter, as being more Summary, and as I thought, more congenial to the feelings of independant Nations, particularly the Indian Tribes, who know little or nothing about our System of jurisprudence.
          I therefore released the Indian from Custody, taking the proof of the facts, by Affidavit, and refered the Case to the Agent, Col. Meigs, whose Zeal, prudence and Wisdom merit the highest Confidence.
          Doctor Thomas J. Vandyke’s appoint[ment] for So. Wt. Point. It may be, the S[ecretary] of War may not attend to this circum[stance] and in arranging the Troops from one post to another, may also order the Doctor to some other post. The Situation of his family and some other Circumstances would make a change at this time very inconvenient. As the public Interest will not be injured but really served by his remaining at So. Wt. point I know your friendship for me, will induce you to permit his remaining at his present post while the public Service will admit of it.
          I have it in command from the Doctor, to inform you, should a War break out, or any other circumstance of moment require his Service in a different post he will be the first to obey your Order.
          I am, Dear Sir, with great Respect Your Obt. Servt.
          
            David Campbell
          
        